DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 01/21/2022. Claims 6-13, 20, 28-48 are canceled. Claims 1-5, 14-19, 21-27 remain pending in the instant application. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 01/21/2022, with respect to prior art rejections under 35 U.S.C. 103 have been fully considered and in view of the current amendments, the rejections have been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-5, 14-19, 21-27 are allowed. These claims have been renumbered as 1-18.
Prior art reference Shim (US 20180232603 A1) discloses “… in the bone age computation step (S400), a bone age per sub-region in the body part imaged based on the detailed feature may be computed. That is, the at least one computer 100 may utilize the detailed feature computed according to the detailed feature computing method as described above as a determination criterion for computing a bone age of the analysis target image 200. Since the detailed feature of each group derived through the analysis of the comparative image 310 (i.e., the training image data 300) 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… obtaining a bone age image of a subject;
generating a normalized bone age image by preprocessing the bone age
image; and determining, based on the normalized bone age image, positions of a plurality of ossification centers using an ossification center localization (OCL) model, wherein the plurality of ossification centers include a plurality of primary ossification centers and a plurality of secondary ossification centers, the OCL model includes a first OCL sub-model and a second OCL sub-model, and to determine, based on the normalized bone age image, positions of the plurality of ossification centers using an OCL model, the at least one processor is further configured to direct the system to perform the operations including: determining positions of the plurality of secondary ossification centers using the first OCL sub-model; and determining, based on the positions of the plurality of secondary ossification centers, positions of the plurality of primary ossification centers using the second OCL sub-model.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140081146 A1
US 20210042921 A1

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665